NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PHILIP G. LISAGOR,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respondent.
2011-3116 ..
Petition for review of the Merit Systems Protection
Board in case no. SF4324100886-I-1.
ON MOTION
ORDER
The Department of Veterans Affairs moves for a 21-
day extension of time, until November 9, 2011, to file its
response brief Philip G. Lisag0r opposes
Upon consideration thereof
IT ls ORDERED THAT:

LlSAGOR V. VA 2
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
 2 7  /s/ Jan Horba1_\{
Date Jan Horba1y
C1erk l
cc: Th0mas G. Jarrard, Esq.
Jane W. Vannen1an, Esq.
s21
FlLED
u.s. com 0
me FE0E¢i:Ai`.pr.ii§A¢i1S1f0R
UCT 2 7 2011
JAN HORBAf.Y
C|.ERK